DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 is dependent upon claims 11 and 13.  Examiner notes that claim 11 has been cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-5, 7, 8, 10, 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich Maurer (US 8,869,680 – hereinafter Maurer) in view of Mettler-Toledo Garvens GmbH (US 2015/0321825 – hereinafter GmbH) and Sus et al. (US 2004/0020555 – hereinafter Sus).
Re Claims 1, 3, 8, 10, 16, and 17:
Maurer discloses a bulk product dispensing apparatus, comprising: a first bulk product dispenser unit (device for opening and closing - see col. 5 lines 5-11) with a first hopper (13); a first bulk product holder (51) comprising a bottom (near 51) and a receiving end (opposite near 51); wherein the receiving end (opposite near 51) is positioned nearest the first bulk product dispenser unit (device for opening and closing - see col. 5 lines 5-11), a first vertical lift (61), configured to move the first holder (51) vertically and linearly upward from a loading position (bottom of apparatus near 55) to a release position (top of apparatus near 59), wherein the release position (top of apparatus near 59) is at a higher elevation than the loading position (bottom of apparatus near 55) and above the loading position (bottom of apparatus near 55); wherein the first holder (51) is adapted to receive bulk product in the loading position (bottom of apparatus near 55), move vertically upwards in its entirety to the release position (top of apparatus near 59), and automatically release said bulk product when in the release position (top of apparatus near 59) to a first exit chute (71) (see Figs. 1-4), but fails to teach a holder comprising a release end, a second bulk product dispenser unit with a second hopper, the release 

GmbH teaches a holder (302) comprising a release end (near 303) (see Figs. 1-12, the release end (near 303) is opposite a receiving end (302), and a bottom (near 305) slopes downward from the receiving end (near 302) to the release end (near 303) (see Figs. 9 and 10).  Re Claim 3: GmbH teaches wherein a release end (near 303) of a first holder (302) comprises a flap or gate (4), wherein said flap or gate (4) is closed when the first holder (302) is in a loading position, and opens when the first holder (302) is in a release position (see Figs. 2 and 3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Maurer with that of GmbH to provide an alternative holder 

Sus teaches a second bulk product dispenser unit (214) with a second hopper (204, 205, 207) (See Figs. 1-91).  Re Claim 17: Sus teaches where the bulk produce comprises French fries (see paragraph [0013]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Maurer with that of GmbH and Sus to allow for increased capacity and usage of in situations where demand is high.  Examiner notes the combination of prior art as cited would be capable of providing a second bulk product holder comprising a bottom, a receiving end, and a release end, wherein the receiving end is positioned nearest the second bulk product dispenser unit, the release end is opposite the receiving end, and the bottom slopes downward from the receiving end to the release end; a second vertical lift, configured to move the second holder vertically and linealrly upward from a loading position to a release position, wherein the release position is at a higher elevation than the loading position and above the loading position, wherein the second vertical lift is positioned vertically adjacent and parallel to the first vertical  lift; and further wherein the second holder is adapted to receive bulk product in the loading position, move vertical upward in its entirety to the release, and automatically release said bulk product when in the release position to a second exit chute by providing the duplication of the parts of Maurer and GmbH to provide an additional modular part to double the device as taught by Sus, for Examiner notes that the mere duplication of parts has no patentable significance unless a new and 

Further Re Claim 4:
Maurer discloses wherein the first holder (51) is fixedly attached to the first vertical lift (61) (see Figs. 1 and 2).

Further Re Claim 5:
Maurer discloses where the first holder (51) is pivotally or rotatably attached to the first vertical lift (61) (see Figs. 1 and 2).


Further Re Claim 7:
Maurer discloses wherein the exit chute (71) is configured to deliver the bulk product directly into an automatic fryer (17) (see Fig. 2).

Further Re Claim 12:
Maurer discloses wherein the dispensing unit (13) comprises a freezer box (13, 35) with a self-contained refrigeration unit (35) (see Fig. 1).



Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer in view of GmbH and Sus and further in view of Vito Maurantonio (4,748,902 – hereinafter Maurantonio.
Re Claim 14:
Maurer in view of GmbH and Sus discloses the device of claim 1, but fails to teach a first rotating metering drum configured to deliver a predetermined amount of bulk product to the first hopper, and a first conveyor belt configured to receive said predetermined amount of bulk product from the first hopper and deliver said predetermined amount of bulk product to the first holder.

Maurantonio further in view teaches a first rotating metering drum (24) configured to deliver a predetermined amount of bulk product to a first holder (28, 34) (see Fig. 2).  Re Claim 14: Maurantonio further in view teaches a first conveyor belt (28) configured to receive said predetermined amount of bulk product from a first hopper and deliver said predetermined amount of bulk product to the first holder (34) (see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Maurer in view of GmbH with that of Maurantonio to assure all product is delivered to a holder.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651